                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:14-CV-00237-BR

BEN ARTIS, et al.,                  )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                           ORDER
                                    )
MURPHY-BROWN, LLC, d/b/a            )
SMITHFIELD HOG PRODUCTION           )
DIVISION,                           )
                                    )
      Defendant.                    )
____________________________________)


       This matter is before the court on the parties’ post-trial motions following the entry of

final judgment on the jury verdict awarding the six trial plaintiffs in this case compensatory and

punitive damages on their nuisance claims. (DE ## 275, 277, 281, 285.)  

                    I. DEFENDANT’S MOTION TO ALTER OR AMEND

       Pursuant to Rules 59(e) and 60(b) of the Federal Rules of Civil Procedure, defendant

requests that the court vacate the judgment. “A Rule 59(e) motion may only be granted in three

situations: ‘(1) to accommodate an intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error of law or prevent manifest injustice.’

It is an extraordinary remedy that should be applied sparingly.” Mayfield v. Nat’l Ass’n for

Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (citations omitted). Because

defendant filed its motion within 28 days of entry of the judgment, the court considers it only

under this standard, rather than under the Rule 60(b) standard. See Robinson v. Wix Filtration

Corp., 599 F.3d 403, 412 (4th Cir. 2010) (“We have squarely held, however, that a motion filed

under both Rule 59(e) and Rule 60(b) should be analyzed only under Rule 59(e) if it was filed no
later than [28] days after entry of the adverse judgment and seeks to correct that judgment.”

(citations omitted)).

        Defendant argues that the judgment should be vacated for the failure to join Greenwood

Livestock LLC (“Greenwood Livestock”) and the Pagle Corporation (“Pagle”), owners of the

subject farms, as necessary and indispensable parties.  Defendant filed a similar motion in the

related case of McKiver v. Murphy-Brown, LLC, No. 7:14-CV-180-BR, and for the reasons

stated in the court’s 17 December 2018 order in that case, (DE # 346, at 5-7), the motion will be

denied.  

        II. DEFENDANT’S MOTION FOR JUDGMENT AS A MATTER OF LAW

        Based on Rule 50(b) of the Federal Rules of Civil Procedure, defendant renews its earlier

motions for judgment as a matter of law. In considering a Rule 50(b) motion, “the question is

whether a jury, viewing the evidence in the light most favorable to [the non-movant], could have

properly reached the conclusion reached by th[e] jury. If reasonable minds could differ about the

result in this case, [the court] must affirm the jury’s verdict.” Bryant v. Aiken Reg’l Med. Ctrs.

Inc., 333 F.3d 536, 543 (4th Cir. 2003) (citation and internal quotation marks omitted).

        Defendant argues that it is entitled to judgment as a matter of law because (1) plaintiffs

failed to present sufficient evidence to support punitive damages; (2) plaintiffs presented no

evidence to support compensatory damages as limited by an amendment to North Carolina’s

Right to Farm Act (“RFA”); (3) plaintiffs’ claims are barred by an amendment to the RFA; and

(4) Greenwood Livestock and Pagle are indispensable parties.

        As for the first ground, defendant contends it is entitled to judgment as a matter of law

because plaintiffs failed to present sufficient evidence to support punitive damages. Considering

the evidence developed at trial in the light most favorable to plaintiffs, a reasonable jury could



                                                  2
have found defendant liable for punitive damages. As for the second and third ground, because

plaintiffs brought this action prior to the effective dates of the subject amendments to the RFA,

see McKiver (DE # 346) at 2-5; McGowan v. Murphy-Brown, LLC, No. 7:14-CV-182-BR (DE #

472) at 2-5, those amendments do not limit the compensatory damages plaintiffs may recover or

bar their claims. As for the fourth ground, defendant relies on its motion to alter or amend the

judgment. As addressed above, for the reasons stated in McKiver (DE # 346), the court

concludes Greenwood Livestock and Pagle are not indispensable parties.

        The court will deny defendant’s motion for judgment as a matter of law.

                     III. DEFENDANT’S MOTION FOR A NEW TRIAL

        Defendant moves for a new trial under Rule 59(a) of the Federal Rules of Civil

Procedure. “In considering a motion for a new trial, a trial judge may weigh the evidence and

consider the credibility of witnesses, and if he finds the verdict is against the clear weight of the

evidence, is based on false evidence or will result in a miscarriage of justice, he must set aside

the verdict, even if supported by substantial evidence, and grant a new trial.” King v. McMillan,

594 F.3d 301, 314 (4th Cir. 2010) (citation and internal quotation marks omitted).

        Defendant asks the court to revisit a number of its prior rulings, covering pretrial cross-

motions for summary judgment through jury instructions. The court declines to disturb these

rulings. The only issues defendant raises that merit further discussion are its allegations of

misrepresentations by plaintiffs’ counsel regarding the measure of damages and its request for

remittitur.

        A.     Alleged Misrepresentations by Plaintiffs’ Counsel

        Defendant moves for a new trial based on certain statements made by plaintiffs’ counsel

during his opening statement and closing argument.



                                                  3
       In the interests of justice and efficiency, a new trial should not be lightly granted.
       To begin with, a new trial should be granted only if prejudicial statements are so
       egregious that they prevent the complaining party from receiving a fair trial. See
       DeBenedetto v. Goodyear Tire & Rubber Co., 754 F.2d 512, 519 (4th Cir. 1985).
       If a party fails to object to an error at trial, a new trial will not be granted unless
       “exceptional circumstances exist such as when the error is so obvious or so serious
       that the public reputation and integrity of the judicial proceeding is impaired.”
       Hafner v. Brown, 983 F.2d 570, 578 (4th Cir. 1992) (internal quotation marks
       omitted). Finally, a curative instruction may render prejudicial remarks harmless.
       See City of Greenville v. W.R. Grace & Co., 827 F.2d 975, 983-84 (4th Cir. 1987).

Just Wood Indus., Inc. v. Centex Const. Co., No. 98-1855, 1999 WL 606859, at *7 (4th Cir.

Aug. 12, 1999) (unpublished table decision).

       First, defendant contends plaintiffs’ counsel misstated the law in his opening statement

and closing argument by suggesting that the jury should award compensatory damages based on

the costs to prevent the harm, that being the amount to install and run an alternative waste

management system known as “Super Soils.” (Def.’s Mem. Supp., DE # 284, at 2-3.)

Defendant contends such argument is not in accordance with North Carolina law, which provides

that “compensatory damages are measured by the amount of money necessary ‘to restore the

plaintiff to his original condition or to make the plaintiff whole.’” (Id. at 3 (quoting Watson v.

Dixon, 532 S.E.2d 175, 177-78 (N.C. 2000)).) While defendant’s statement of law is accurate, it

fails to acknowledge that North Carolina law also recognizes that a purpose of compensatory

damages is to deter conduct that causes harm. See Haarhuis v. Cheek, 805 S.E.2d 720, 728

(N.C. Ct. App. 2017), writ denied, review denied, appeal dismissed, 814 S.E.2d 103 (N.C. 2018).

As such, counsel may make a general deterrence argument in reference to compensatory

damages, provided counsel does not refer to those aggravating factors necessary for an award of

punitive damages “or urge the trier of fact to punish the defendant.” Id. Plaintiffs’ counsel’s

argument did not exceed this standard. However, even if it did, the court finds that the statement

was not egregious enough to have prevented defendant from receiving a fair trial.

                                                 4
       Second, defendant argues plaintiffs’ counsel failed to heed the court’s instructions not to

discuss “‘salaries, net worth, [or the] financial condition of the defendant’” when referencing

compensatory damages. (Def.’s Mem. Supp., DE # 284, at 3 (quoting 8/2/18 Tr., DE # 252, at

3).) Before closing arguments, the court instructed plaintiffs’ counsel to address punitive

damages “last” in his argument, not to discuss defendant’s financial numbers before his punitive

damages argument, and that he must fully open. (8/2/18 Tr., DE # 252, at 3-4, 9-10.) Defendant

contends plaintiffs’ counsel violated these instructions in his rebuttal by arguing the jury should

award as compensatory damages “‘what it takes to prevent the harm,’” which “‘Smithfield can

afford [to fix] and you know that because of the revenue numbers.’” (Id. (quoting 8/2/18 Tr., DE

# 252, at 128-29).) Notably, defendant did not contemporaneously object to this portion of

argument, but at any rate, the court concludes plaintiffs’ counsel did not violate the court’s

instructions.

       Third, defendant argues plaintiffs’ counsel made an inappropriate argument regarding

punitive damages. Defendant contends that, in his rebuttal argument, plaintiffs’ counsel

conflated a concept related to compensatory damages with a concept related to punitive damages,

when he “told the jury that it must ‘consider the interest of the community’ in assessing ‘the

degree of the defendant’s awareness of the probable consequences of its conduct.’” (Def.’s

Mem. Supp., DE # 284, at 4 (quoting 8/2/18 Tr., DE # 252, at 115).) Defendant did not

contemporaneously object to this argument. Reviewing plaintiffs’ counsel’s rebuttal as a whole,

he does not conflate these concepts, rather, he concludes his thoughts about the interest of the

community relative to compensatory damages and then moves to argument regarding evidence

relevant to punitive damages. (See 8/2/18 Tr., DE # 252, at 115-17.) As such, plaintiffs’

counsel’s argument was not improper.



                                                 5
       Alternatively, defendant requests a new trial based on the court’s failure to provide

defendant’s requested limiting instruction to correct plaintiffs’ counsels’ purported

misstatements. Having concluded that the statements and arguments to which defendant refers

were not improper, there was no reason for the court to give the jury the requested limiting

instruction. Furthermore, the court instructed the jury regarding what it should consider during

deliberations:

              As stated earlier, it is your duty to determine the facts, and in so
       doing, you must consider only the evidence I have admitted in the case.
       The term “evidence” includes the sworn testimony of the witnesses and
       the exhibits admitted in the record.
              Remember that any statements, objections, or arguments made by
       the lawyers are not evidence in this case.

(8/2/18 Tr., DE # 252, at 133.) The court also instructed the jurors that it was their duty to

follow the law. (Id. at 131.) The court’s instructions cured any potential prejudice resulting

from plaintiffs’ counsel’s statements. A new trial is not warranted.

       B.        Defendant’s Request for Remittitur

       Absent a new trial, defendant moves this court to remit the jury verdict on the ground that

the damages awarded were excessive. The jury awarded each of the six trial plaintiffs

compensatory damages ranging from $3 million to $5 million and punitive damages of $75

million. Pursuant to North Carolina’s cap on punitive damages, N.C. Gen. Stat. § 1D-25(b), the

court reduced the jury’s punitive damages awards, resulting in such awards ranging from $9

million to $15 million per plaintiff.

                 1.    Compensatory Damages

       The court applies North Carolina law to determine whether the compensatory damages

awards should be remitted for excessiveness. See Konkel v. Bob Evans Farms Inc., 165 F.3d

275, 280 (4th Cir. 1999) (“[A] district court sitting in diversity must apply state law standards

                                                 6
when it considers a Rule 59(a) motion for a new trial based upon the alleged excessiveness of the

jury’s compensatory damage award.” (citing Gasperini v. Ctr. for Humanities, Inc., 518 U.S.

415, 438-39 (1996))).

       While classic remittitur is not permitted in North Carolina, the concept is governed
       by Rule 59 of the North Carolina Rules of Civil Procedure in which a new trial may
       be granted to a party for excessive . . . damages appearing to have been awarded
       under the influence of passion or prejudice.

Rhyne v. K-Mart Corp., 562 S.E.2d 82, 89 (N.C. Ct. App. 2002) (citing N.C. Gen. Stat. § 1A-1,

Rule 59(a)(6) (1999)), aff’d, 594 S.E.2d 1 (N.C. 2004).

       Defendant contends that the compensatory damages awards are excessive because the

plaintiffs’ loss of the use and enjoyment of their properties should be measured by the values of

their properties, which purportedly range from “$12,000 to $71,000.” (Def.’s Mem. Supp., DE #

284, at 30 (citing N.C. Gen. Stat. § 106-702(a)(2) (2017) (limiting compensatory damages for a

temporary nuisance emanating from an agricultural operation to diminution of fair rental value of

the plaintiff’s property)).) Plaintiffs’ compensatory damages are not so limited. See McGowan

(DE # 472) at 5 (holding that the effective date of N.C. Gen. Stat. § 106-702(a)—11 May 2017—

controls the statute’s application).

       Furthermore, the court has considered the consequences of adopting such an approach. It

would, in essence, grant a private actor the right to take the property of a private citizen, akin to

the power of eminent domain. Cf. N.C. State Hwy Comm’n v. Farm Equip. Co. Inc., 189 S.E.2d

272, 278 (N.C. 1972) (“‘Private property can be taken by the exercise of the power of eminent

domain only where the taking is for a public use.’” (emphasis added) (citation omitted)); Carlos

A. Ball, The Curious Intersection of Nuisance and Takings Law, 86 B.U. L. Rev. 819, 857-58

n.220 (2006) (“There are also important remedial differences between a takings claim and a

nuisance action. The plaintiff in a takings case is only entitled to compensation for the loss in

                                                  7
the property’s fair market value. A plaintiff in a nuisance case, on the other hand, may be

entitled to an injunction. If an injunction is not requested, or if one is not deemed appropriate, a

plaintiff in a nuisance action may nonetheless be entitled to not only damages that reflect the loss

in fair market value, but also to damages that address additional harms such as the effects on the

plaintiff’s health caused by the defendant’s conduct.” (citations omitted)). The purpose of

eminent domain is to compensate the individual for the economic value of the property right

taken, see Richardson, 817 S.E.2d at 887-88, while the purpose of nuisance law, is to

compensate the individual for the lost use and enjoyment of his or her property, see Hanna v.

Brady, 327 S.E.2d 22, 25 (N.C. Ct. App. 1985). These distinct purposes warrant distinct

valuation. See Brown v. Legal Found. of Wash., 538 U.S. 216, 236-37 (2003) (“[G]iven ‘the

liability of all property to condemnation for the common good,’ an owner’s nonpecuniary losses

attributable to ‘his unique need for property or idiosyncratic attachment to it, like loss due to an

exercise of the police power, is properly treated as part of the burden of common citizenship.’”

(quoting Kimball Laundry Co. v. United States, 338 U.S. 1, 5 (1949)).

       Accordingly, the plaintiffs in this nuisance action properly pled compensatory damages to

redress their discomfort and annoyance. In re NC Swine Farm Nuisance Litig., No. 5:15-CV-

0013-BR, 2017 WL 5178038, at *10 (E.D.N.C. Nov. 8, 2017).  This harm is not capable of

precise calculation. See Hanna, 327 S.E.2d at 25 (recognizing in a nuisance action, “[t]he type

of injuries suffered by the plaintiff—physical pain, annoyance, stress, deprivation of the use and

comforts of one’s home—are intrinsically not susceptible of exact pecuniary calculation”

(internal quotation marks and citations omitted)). The court instructed the jury as much:

              The plaintiff[s] claim that the interference with the use and
       enjoyment of his or her property has caused him or her anger,
       embarrassment, annoyance, inconvenience, decreased quality of life, and/or
       physical and mental discomfort. There is no fixed formula for placing a

                                                  8
       value on these alleged harms. You will determine what is fair compensation by
       applying logic and common sense to the evidence.
                
(8/2/18 Tr., DE # 252, at 141.) What the jury determines those damages to be is a particular and

peculiar function of the jury. Hanna, 327 S.E.2d at 25 (“The determination of such damages is

left to the sound judgment and discretion of the trier of fact.”).

        Defendant also claims the compensatory damages awards are excessive when compared

to the amounts awarded in (1) related cases where plaintiffs’ counsel did not make purportedly

improper argument regarding the measure of damages and (2) other North Carolina nuisance

cases. The awards here are higher than awards in the trials of McKiver ($75,000 per trial

plaintiff) and McGowan ($65,000 per trial plaintiff). However, those cases involve different

plaintiffs, hog farms, and facts from those at issue here, and as discussed previously, plaintiffs’

counsel’s arguments at this trial were not improper. As for the other North Carolina nuisance

cases to which defendant cites, the court has considered them but concludes they alone do not

justify remittitur.

        Considering the record as a whole, including the difference in the trial plaintiffs’ awards

demonstrating that the jury considered the parties individually, there is no indication that the

jury’s decision was made under the influence of passion or prejudice. As such, the court will not

remit the jury’s compensatory damages awards in this case.

                2.     Punitive Damages

        Defendant contends the court should remit the punitive damages awards because they too

are excessive. “The Due Process Clause of the Fourteenth Amendment prohibits the imposition

of grossly excessive or arbitrary punishments on a tortfeasor.” State Farm Mut. Auto. Ins. Co. v.

Campbell, 538 U.S. 408, 416 (2003). The Supreme Court has identified “guideposts” this court

must consider in an analysis of such a challenge: “(1) the degree of reprehensibility of the

                                                  9
defendant’s misconduct; (2) the disparity between the actual or potential harm suffered by the

plaintiff and the punitive damages award; and (3) the difference between the punitive damages

awarded by the jury and the civil penalties authorized or imposed in comparable cases.” Id. at

418 (citation omitted). The first guidepost is the most important, id. at 419, and is the only one

upon which defendant relies.

                “[T]o determine the reprehensibility of a defendant,” the court consider[s]
        whether: the harm caused was physical as opposed to economic; the tortious
        conduct evinced an indifference to or a reckless disregard of the health or safety of
        others; the target of the conduct had financial vulnerability; the conduct involved
        repeated actions or was an isolated incident; and the harm was the result of
        intentional malice, trickery, or deceit, or mere accident.

Id. (citation omitted).

        Here, plaintiffs testified that defendant’s conduct affected their physical and mental well-

being. In addition to the type of harm suffered, the jury was required to consider the existence of

malice or willful or wanton conduct determining whether to award punitive damages in the first

instance. (See 8/2/18 Tr., DE # 252, at 143.) Under North Carolina law, and as the court

instructed the jury,

                [m]alice means a sense of personal ill will toward the plaintiff that
        activated or incited the defendant to perform the act or undertake the
        conduct that resulted in harm to the plaintiff.
                Willful or wanton conduct means the conscious and intentional
        disregard of and indifference to the rights and safety of others, which the
        defendant knows or should know is reasonably likely to result in injury,
        damage, or other harm.

(Id.) Consequently, the jury found that defendant’s conduct evinced an indifference to and

reckless disregard of the safety of others and/or the trial plaintiffs’ harm resulted from intentional

malice. Furthermore, the nuisance was not an isolated event but occurred with frequency over

the seven-year damages period. These factors collectively indicate defendant’s misconduct was

sufficiently reprehensible to support the punitive damages awarded.

                                                 10
        Defendant cites to three reasons as to why its conduct was not reprehensible. First, it

relies on the lawfulness of hog operations. It is true that the subject hog farm operates lawfully

under its State permit. However, plaintiffs presented evidence that defendant’s predecessor

company vigorously opposed the efforts of local boards of health, county commissioners, and

state legislators to hold the hog industry to any regulatory standard beyond what is required by

the State permit. The company was successful in its efforts until 20 years ago when a

moratorium went into effect banning new or expanded industrial hog operations from using the

open lagoon and spray field waste management systems. That moratorium remains today. The

fact that the subject hog farm complies with its permit, even with defendant’s assistance, carries

little weight.

        Second, defendant suggests its conduct is less reprehensible because plaintiffs did not

complain prior to filing suit. The majority of the trial plaintiffs acknowledged they had not

complained before the lawsuit about the conditions they were experiencing. Even so, prior to the

filing of this action, defendant was well aware of reports of offensive odors associated with

industrial hog operations in eastern North Carolina and of the effects of those operations on the

people in the surrounding communities. Also, it has long been aware that persons in those

communities have complained about hog odors and associated truck traffic interfering with their

daily activities and quality of life. Furthermore, prior to this action, it became aware that

counties in North Carolina were concerned about the impact of industrial hog operations on the

health and welfare of their citizenry including impacts due to odor, traffic, and noise. More

important, however, is the fact that with the filing of this action—four years prior to trial—

defendant learned of these plaintiffs’ complaints, yet it did nothing to lessen the effects of the

nuisance, making defendant’s conduct more reprehensible.



                                                 11
       Finally, defendant cites its lack of profit during the relevant time period. Defendant’s

profit margin does not minimize the reprehensibility of its conduct. Defendant is part of a

vertically integrated business. Under this structure, defendant sells its hogs to its parent

company. The parent company then processes and sells the resulting products for profit.

Because of this business structure, if defendant wanted to purchase lagoon covers (which could

reduce odor from the hog operation), it would be funded by its parent or grandparent company.

Defendant, however, has chosen not to implement this technology. Instead, it has attempted to

shift that responsibility onto the owner of the farm, even though it effectively controls every

aspect of the operation, including the supply of hogs, their feed, their transportation, and the

operating procedures, and provides frequent technical assistance. In nearly every aspect,

defendant dictates the activities at the farm.

       Additionally, although not argued by defendant, the court considers the second State

Farm guidepost—the disparity between actual and punitive damages. The Supreme Court

refuses to adopt a bright-line ratio in this regard, State Farm, 538 U.S. at 425; however, the Court

has recognized that “[s]ingle-digit multipliers are more likely to comport with due process,” id.

The ratio here is 3:1. See N.C. Gen. Stat. § 1D-25(b) (“Punitive damages awarded against a

defendant shall not exceed three times the amount of compensatory damages or two hundred

fifty thousand dollars ($250,000), whichever is greater.” (emphasis added)).

       For these reasons, the court concludes the punitive damages awards do not offend due

process. Accordingly, they will not be remitted.

                           IV. PLAINTIFFS’ MOTION TO AMEND

       Plaintiffs move to amend the judgment under Rule 60(b)(6) of the Federal Rules of Civil

Procedure. (See DE # 281, at 2.) Under Rule 60(b)(6), “[o]n motion and just terms, the court



                                                 12
may relieve a party or its legal representative from a final judgment, order, or proceeding for. . .

any other reason that justifies relief.” To grant relief under this provision of Rule 60, the

circumstances must be “extraordinary.” Aikens v. Ingram, 652 F.3d 496, 500 (4th Cir. 2011).

“The decision to grant or deny a Rule 60(b)(6) motion, as with all Rule 60 motions, is committed

to a district court's sound discretion.” Brunson v. Colvin, No. 5:11-CV-591-FL, 2013 WL

3761305, at *1 (E.D.N.C. July 16, 2013) (citations omitted).

              Specifically, plaintiffs request that the court set aside its reduction of the jury’s punitive

damages awards on the ground that North Carolina’s statutory punitive damages cap is

unconstitutional as applied. The court has previously considered plaintiffs’ arguments and does

not find that extraordinary circumstances exist to grant relief under Rule 60(b)(6). Accordingly,

the court stands by its earlier decision reducing the punitive damages awards in this case. (DE #

265.)

                                                        V. CONCLUSION

              For the foregoing reasons, defendant’s motions to alter or amend the judgment (DE #

275), for judgment as a matter of law (DE # 277), and for a new trial (DE # 285) are DENIED.

Plaintiffs’ motion to amend the judgment (DE # 281) is DENIED. Additionally, defendant’s 3

August 2018 oral motion to set aside the verdict is DENIED.

              This 8 March 2019.



                                                 

 

                                                        __________________________________ 
                                                                    W. Earl Britt
                                                                    Senior U.S. District Judge



                                                                13
